Exhibit 10.7

UBS AG, London Branch

c/o UBS Securities LLC 299 Park Avenue New York, NY 10171

Attn: Dmitriy Mandel and Paul Stowell

Telephone: (212) 821-2100

Facsimile: (212) 821-4610

July 11, 2007

To: Newmont Mining Corporation

1700 Lincoln Street

Denver, Colorado 80203

Attention: Treasurer

Telephone No.: (303) 863-7414

Facsimile No.: (303) 837-5837

 

Re:    Call Option Transaction    (UBS Reference Number: BKP352STM2746525)

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between UBS AG,
London Branch (“Dealer”) represented by UBS Securities LLC (“Agent”) as its
agent and Newmont Mining Corporation (“Counterparty”) on the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for this Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein have the meanings assigned to them in the Offering Memorandum dated
July 11, 2007 (the “Offering Memorandum”) relating to the USD 500,000,000
principal amount of 1.625% Convertible Senior Notes due 2017, (the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty pursuant to an Indenture to be dated July 17, 2007
between Counterparty, Newmont USA Limited, as subsidiary guarantor, and The Bank
of New York, as the trustee (the “Indenture”). In the event of any inconsistency
between the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer as
of the date of this Confirmation, and if any such section numbers are changed in
the Indenture as executed, the parties will amend this Confirmation in good
faith to preserve the intent of the parties. For the avoidance of doubt,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution and if the Indenture is amended following its
execution, any such amendment will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.



--------------------------------------------------------------------------------

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 1992 ISDA Master Agreement (Multicurrency-Cross
Border) (the “Agreement”) as if Dealer and Counterparty had executed an
agreement in such form (but without any Schedule except for (i) the election of
the laws of the State of New York as the governing law, (ii) the United States
dollars as the Termination Currency, (iii) Second Method and Loss as the
payments due upon early termination and (iv) Specified Transaction being
specified as “none”) on the Trade Date. In the event of any inconsistency
between provisions of that Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction to which this Confirmation
relates (and, without limiting the generality of the foregoing, if any
representation or warranty of Counterparty made under the Agreement is addressed
by a more specific representation or warranty contained in this Confirmation,
they shall be deemed inconsistent and only the more specific representation or
warranty in this Confirmation shall apply). The parties hereby agree that no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement and that no existing ISDA Master Agreement between
the parties (other than the Agreement) shall apply to the Transaction.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:   

Trade Date:

   July 11, 2007

Transaction Type:

   Share Option Transaction

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 1.60 per Share (Exchange
symbol “NEM”)

Number of Options:

   125,000. For the avoidance of doubt, the Number of Options shall be reduced
by any Options exercised by Counterparty. In no event will the Number of Options
be less than zero.

Option Entitlement:

   As of any date, a number of Shares per Option equal to the Conversion Rate as
of such date (as defined in the Indenture, but without regard to any adjustments
to the Conversion Rate pursuant to Section 11.02(f), Section 11.02(g) or to
Section 11.03 of the Indenture), for each Convertible Note.

Strike Price:

   USD 46.2071

Premium:

   USD 44,600,000 (Premium per Option: USD 356.80).

Premium Payment Date:

   July 17, 2007

 

2



--------------------------------------------------------------------------------

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Procedures for Exercise:

  

Exercise Period(s):

   Notwithstanding anything to the contrary in the Equity Definitions, an
Exercise Period shall occur with respect to an Option hereunder only if such
Option is an Exercisable Option (as defined below) and the Exercise Period shall
be, in respect of any Exercisable Option, the period commencing on, and
including, the relevant Conversion Date and ending on, and including, the
Scheduled Valid Day immediately preceding the first day of the relevant
Settlement Averaging Period in respect of such Conversion Date; provided that in
respect of Exercisable Options relating to Convertible Notes for which the
relevant Conversion Date occurs on or after June 1, 2017, the final day of the
Exercise Period shall be the Scheduled Valid Day immediately preceding the
Expiration Date.

Conversion Date:

   With respect to any conversion of Convertible Notes, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Notes
satisfies all of the requirements for conversion thereof as set forth in Section
11.01(b) of the Indenture.

Exercisable Options:

   In respect of each Exercise Period, a number of Options equal to 25% of the
number of Convertible Notes surrendered to Counterparty for conversion with
respect to such Exercise Period but no greater than the Number of Options.

Expiration Time:

   The Valuation Time

Expiration Date:

   July 15, 2017, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under Exercisable Options above.

Automatic Exercise:

   Applicable, subject to the provisions of “Notice of Exercise,” and means that
in respect of an Exercise Period, a number of Options not previously exercised
hereunder equal to the number of Exercisable Options shall be deemed to be
exercised on the final day of such Exercise Period for such Exercisable Options;
provided that such Options shall be deemed exercised only to the extent that
Counterparty has provided a Notice of Exercise to Dealer.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Exercisable Options, Counterparty must notify Dealer in writing
before 5:00 p.m. (New York City time) on or before the Scheduled Valid Day prior
to the scheduled first day of the Settlement Averaging Period for the

 

3



--------------------------------------------------------------------------------

   Exercisable Options being exercised (the “Notice Deadline”) of (i) the number
of such Options, (ii) the scheduled first day of the Settlement Averaging Period
and the scheduled Settlement Date and (iii) if Combination Settlement applies,
the Cash Percentage (as defined in the Indenture); provided that,
notwithstanding the foregoing, such notice (and the related exercise of
Exercisable Options) shall be effective if given after the Notice Deadline but
prior to 5:00 p.m. (New York City time) on the fifth Scheduled Valid Day after
the Notice Deadline, in which event Counterparty shall reimburse Dealer for, or
the Calculation Agent shall have the right to adjust the number of Net Shares as
appropriate, to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of Dealer not having received such notice prior to the
Notice Deadline; and provided further that, in respect of Exercisable Options
relating to Convertible Notes with a Conversion Date occurring on or after
June 1, 2017, such notice may be given on or prior to the second Scheduled Valid
Day immediately preceding the Expiration Date and need only specify the number
of such Exercisable Options.

Notice of Settlement Method:

   If Counterparty wishes to elect Combination Settlement, Counterparty must (x)
notify Dealer in writing before 5:00 p.m. (New York time) on the Scheduled Valid
Day immediately preceding the corresponding Settlement Averaging Period that
Counterparty has elected Combination Settlement with respect to such Exercisable
Options and (y) to the extent that Counterparty has elected Combination
Settlement, represent and warrant in such notice that, at the time such election
was made, Counterparty was not in possession of any material non-public
information with respect to Counterparty or the Shares.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means in respect of a Share, (i)
a failure by the primary United States national or regional securities exchange
or market on which Shares are listed or admitted to trading to open for trading
during its regular trading session or (ii) the occurrence or existence for more
than one half-hour period in the aggregate on any Scheduled Valid Day for the
Shares of any

 

4



--------------------------------------------------------------------------------

   suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options, contracts or future contracts relating to the Shares,
and such suspension or limitation occurs or exists at any time before 1:00 p.m.
(New York City time) on such day.”

Settlement Terms:

  

Settlement Method:

   Net Share Settlement or Combination Settlement, consistent with the
settlement method elected by Counterparty for the corresponding Convertible
Notes; provided that, if Counterparty does not provide a Notice of Settlement
Method to Dealer pursuant to “Notice of Settlement Method” above or Counterparty
provides such a Notice of Settlement Method electing Combination Settlement but
does not provide the representation and warranty required in subclause (y) of
“Notice of Settlement Method” above, Net Share Settlement shall be deemed to
apply to the relevant Exercisable Options.

Net Share Settlement:

   If Net Share Settlement applies, Dealer will deliver to Counterparty, on the
relevant Settlement Date, a number of Shares equal to the Net Shares in respect
of any Exercisable Option exercised or deemed exercised hereunder. In no event
will the Net Shares be less than zero.    Dealer will deliver cash in lieu of
any fractional Shares to be delivered with respect to any Net Shares valued at
the Relevant Price for the last Valid Day of the Settlement Averaging Period.

Net Shares:

   In respect of any Exercisable Option exercised or deemed exercised, a number
of Shares equal to (i) the Option Entitlement multiplied by (ii) the sum of the
quotients, for each Valid Day during the Settlement Averaging Period for such
Exercisable Option, of (A) the Relevant Price on such Valid Day less the Strike
Price, divided by (B) such Relevant Price, divided by (iii) the number of Valid
Days in the Settlement Averaging Period; provided, however, that if the
calculation contained in clause (A) above results in a negative number, such
number shall be replaced with the number “zero”.   

Valid Day:

   A day on which (i) trading in the Shares generally occurs on the Exchange or,
if the Shares are not then listed on the Exchange, on the principal other U.S.
national or regional securities exchange on which the Shares are then listed or,
if the Shares are not then listed on a U.S. national or regional securities
exchange, on the principal other market on which the Shares are then traded and
(ii) there is no Market Disruption Event.

 

5



--------------------------------------------------------------------------------

Scheduled Valid Day:

   A day on which trading in the Shares is scheduled to occur on the principal
U.S. national or regional securities exchange or market on which the Shares are
listed or admitted for trading.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page NEM.N <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or
if such volume-weighted average price is unavailable, the market value of one
Share on such Valid Day, as determined by the Calculation Agent using a
volume-weighted method).

Settlement Averaging Period:

   For any Exercisable Option, (x) if Counterparty has, on or prior to June 1,
2017, delivered a Notice of Exercise to Dealer with respect to such Exercisable
Option with a Conversion Date occurring prior to June 1, 2017, the twenty five
(25) consecutive Valid Days commencing on and including the third Scheduled
Valid Day following such Conversion Date, or (y) if Counterparty has, on or
following June 1, 2017, delivered a Notice of Exercise to Dealer with respect to
such Exercisable Option with a Conversion Date occurring on or following June 1,
2017, the twenty five (25) consecutive Valid Days commencing on, and including,
the twenty seventh (27th) Scheduled Valid Day immediately prior to the
Expiration Date.

Combination Settlement:

   If Combination Settlement applies, Dealer will deliver to Counterparty, on
the relevant Settlement Date, an amount of cash equal to such Cash Amount as
defined in “Combination Amount” below and a number of Shares, if any, equal to
such Share Amount as defined in “Combination Amount” below in respect of any
Exercisable Option exercised or deemed exercised hereunder.    Dealer will
deliver cash in lieu of any fractional Shares with respect to any Share Amount
valued at the Relevant Price for the last Valid Day of the relevant Settlement
Averaging Period.

Combination Amount:

   In respect of any Exercisable Option exercised or deemed exercised,    (a) an
amount of cash (the “Cash Amount”) equal to:    (i) the Option Entitlement;
multiplied by    (ii) the Cash Percentage (as defined in the Indenture);
multiplied by

 

6



--------------------------------------------------------------------------------

   (iii) the sum of the differences, for each Valid Day during the Settlement
Averaging Period for such Exercisable Option, of (A) the Relevant Price on such
Valid Day and (B) the Strike Price; divided by    (iv) the number of Valid Days
in the Settlement Averaging Period;    provided, however, that if the difference
between (A) and (B) above for any Valid Day results in a negative number, such
number shall be replaced with the number “zero” for such Valid Day, and    (b) a
number of Shares (the “Share Amount”) equal to:    (i) the Option Entitlement
multiplied by    (ii) the difference between (x) 100% and (y) the Cash
Percentage; multiplied by    (iii) the sum of the quotients, for each Valid Day
during the Settlement Averaging Period for such Exercisable Option, of (A) the
Relevant Price on such Valid Day less the Strike Price, divided by (B) such
Relevant Price; divided by    (iv) the number of Valid Days in the Settlement
Averaging Period;    provided, however, that if the calculation contained in
clause (A) above results in a negative number, such number shall be replaced
with the number “zero”.

Settlement Date:

   For any Exercisable Option, the date Shares, cash or a combination thereof,
will be delivered with respect to the Convertible Notes related to such
Exercisable Options, under the terms of the Indenture.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to (i) “Net Share Settled” to
the extent Net Share Settlement is applicable or (ii) “Combination Settled” to
the extent Shares will be delivered in connection with an election of
Combination Settlement. “Net Share Settled” in relation to any Option means that
Net Share Settlement is applicable to that Option. “Combination Settled” in
relation to any Option means that Combination Settlement is applicable to that
Option. In addition, notwithstanding anything to the contrary in the Equity
Definitions, Dealer may, in whole or in part, deliver Shares in certificated
form representing the Payment Obligation (as defined below) to Counterparty in
lieu of delivery through the Clearance System.

 

7



--------------------------------------------------------------------------------

Representation and Agreement:

   Section 9.11 of the Equity Definitions shall apply; provided, however, that,
the parties acknowledge that any Shares delivered to Counterparty may be, upon
delivery, subject to restrictions and limitations arising from Counterparty’s
status as issuer of the Shares under applicable securities laws.

3. Additional Terms applicable to the Transaction:

  

Adjustments applicable to the Transaction:

  

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
Section 11.02 of the Indenture that would result in an adjustment to the
Conversion Rate of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of an adjustment to the Conversion Rate
pursuant to Section 11.02(f), Section 11.02(g) or Section 11.03 of the
Indenture.

Method of Adjustment:

   Calculation Agent Adjustment, and means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Indenture (other than Section 11.02(f),
Section 11.02(g) and Section 11.03 of the Indenture), the Calculation Agent will
make a corresponding adjustment to any one or more of the Strike Price, Number
of Options, the Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction.

Extraordinary Events applicable to the Transaction:

  

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in clause (2) of the
definition of Fundamental Change in Section 1.01 of the Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in clause (1) of the definition of Fundamental Change in Section 1.01 of
the Indenture.

Consequence of Merger Events/

  

Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares, Strike Price, Number of Options,
the Option Entitlement and any other variable relevant to the exercise,

 

8



--------------------------------------------------------------------------------

   settlement or payment for the Transaction; provided, however, that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
for the issuance of additional shares as set forth in Section 11.03 of the
Indenture; provided further that if, with respect to a Merger Event or a Tender
Offer, the consideration for the Shares includes (or, at the option of a holder
of Shares, may include) shares of an entity or person not organized under the
laws of the United States, any State thereof or the District of Columbia,”
Cancellation and Payment shall apply.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

  

Change in Law:

  

Applicable

  

Failure to Deliver:

   Applicable

Determining Party:

   For all applicable Additional Disruption Events, Dealer. Whenever the
Determining Party is required to act or exercise judgment in any way, it will do
so in good faith and in a commercially reasonable manner.

Non-Reliance:

   Applicable

Agreements and Acknowledgements

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable 4. Calculation Agent:    Dealer. Notwithstanding anything to the
contrary in the Agreement or the Equity Definitions, whenever pursuant to the
express terms of this Confirmation the Calculation Agent is required to make a
calculation or determination corresponding to a calculation or determination
made pursuant to the Indenture with respect to the conversion rights of the
Convertible Notes, the Calculation Agent will, to the extent reasonably
practicable, make any such calculation or determination in a manner
corresponding to how such corresponding determination has been made pursuant to
the Indenture. Whenever the Calculation

 

9



--------------------------------------------------------------------------------

   Agent is required to act or exercise judgment in any way, it will do so in
good faith and in a commercially reasonable manner. The Calculation Agent shall,
upon request, make available to Counterparty such information used by it to make
any calculation or determination under this Transaction as may be reasonably
necessary in order to enable the other to independently confirm the accuracy of
such calculation or determination (for the avoidance of doubt, such information
shall not include any proprietary models of Dealer).

5. Account Details:

 

  (a) Account for payments to Counterparty:

Citibank, NA

New York, NY

SWIFT Code: CITIUS33

Federal ABA No: 021000089

Beneficiary: Newmont Mining Corporation

Account No: 30561263

Account for delivery of Shares to Counterparty:

To be provided by Counterparty

 

  (b) Account for payments to Dealer:

UBS AG Stamford

SWIFT: UBSWUS33XXX

Bank Routing: 026-007-993

Account Name: UBS AG, London Branch

Account No. : 101-WA-140007-000

Account for delivery of Shares from Dealer:

To be provided by Dealer

6. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: London

UBS AG

100 Liverpool Street

London EC2M 2RH

United Kingdom

Telephone: +44 207 568 0687

Facsimile: +44 207 568 9895/6

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

 

10



--------------------------------------------------------------------------------

Newmont Mining Corporation

1700 Lincoln Street

Denver, Colorado 80203

Attention: Treasurer

Telephone No.: (303) 863-7414

Facsimile No.: (303) 837-5837

 

  (b) Address for notices or communications to Dealer:

 

To:

   UBS AG, London Branch    c/o UBS Securities LLC    299 Park Avenue    New
York, NY 10171

Attn:

   Dmitriy Mandel and Paul Stowell

Telephone:

   (212) 821-2100

Facsimile:

   (212) 821-4610

With a copy to:

 

To:

   Equities Legal Department    677 Washington Boulevard    Stamford, CT 06901

Attn:

   David Kelly and Gordon Kiesling

Telephone:

   (203) 719-0268

Facsimile:

   (203) 719-5627

and:

 

To:

   Equities Volatility Trading    677 Washington Boulevard    Stamford, CT 06901

Attn:

   Brian Ward

Telephone:

   (203) 719-7330

Facsimile:

   (203) 719-7910

8. Representations and Warranties

 

  (a) In addition to the representations and warranties contained in Section 3
of the Agreement, Counterparty hereby represents and warrants, as of the Trade
Date, to Dealer that:

 

  i. The representations and warranties of Counterparty set forth in Section 3
of the Purchase Agreement dated as of July 11, 2007 among Counterparty, J.P.
Morgan Securities Inc. and Citigroup Global Markets Inc. as representatives of
the Initial Purchasers party thereto (the “Purchase Agreement”) are true and
correct and are hereby deemed to be repeated to Dealer, as of the Trade Date, as
if set forth herein.

 

  ii.

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will (i) conflict with or
result in a breach of any agreement or instrument to which Counterparty or any
of its subsidiaries is a party or by which Counterparty or any of its
subsidiaries is bound or to which Counterparty or any of its subsidiaries is
subject (including, but not limited to, any agreements and contracts of
Counterparty or any of its subsidiaries filed as exhibits to Counterparty’s
Annual Report on Form 10-K for the year ended December 31, 2006, incorporated by
reference in the Offering Memorandum), except for any such conflict that would
not, individually or in the aggregate, have a material adverse effect on the
business, properties, management, financial position, results of operations or
prospects of Counterparty and its subsidiaries taken as a whole or on the
performance by Counterparty of

 

11



--------------------------------------------------------------------------------

 

its obligations under the Transaction (“Material Adverse Effect”) or
(ii) constitute a default under, or result in the creation of any lien under,
any such agreement or instrument, except for any such default or lien that would
not, individually or in the aggregate, have a Material Adverse Effect.

 

  iii. On the Trade Date (A) none of Counterparty, its affiliates and its
officers and directors is aware of any material nonpublic information regarding
Counterparty or the Shares and (B) all reports and other documents filed by
Counterparty with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

 

  iv. (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and will not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Counterparty is not engaged in and will
not engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Trade Date.

 

  v. Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable or exercisable for Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable or exercisable for Shares) or otherwise in violation of the
Exchange Act.

 

  vi. Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

  vii. Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be required to register as, an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (b) Each of Dealer and Counterparty represents and warrants that it is an
“eligible contract participant” as defined in Section l(a)(12) of the U.S.
Commodity Exchange Act, as amended.

 

  (c) Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion

 

12



--------------------------------------------------------------------------------

 

thereof to satisfy any existing or contemplated undertaking or indebtedness and
is capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

9. Other Provisions:

 

  (a) Opinion. Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Trade Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3 of the Agreement and
Section 8(a)(ii) of this Confirmation.

 

  (b) Additional Options. If the Initial Purchasers party to the Purchase
Agreement exercise their right to purchase additional Convertible Notes as set
forth therein, then, at the discretion of Counterparty, Dealer and Counterparty
will enter into a new confirmation to provide for such increase in Convertible
Notes (but on pricing terms acceptable to Dealer and Counterparty) (such
additional confirmation to provide for the payment by Counterparty to Dealer of
the additional premium related thereto).

 

  (c)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
200 million (in the case of the first such notice) or (ii) thereafter more than
50 million less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims

 

13



--------------------------------------------------------------------------------

 

that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (c) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Party at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of this Transaction.

 

  (d) Early Unwind. In the event the sale of Convertible Notes is not
consummated with the Initial Purchasers for any reason by the close of business
in New York on July 17, 2007 (or such later date as agreed upon by the parties)
(July 17, 2007 or such later date as agreed upon being the “Early Unwind Date”),
this Transaction shall automatically terminate (the “Early Unwind”), on the
Early Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Dealer and Counterparty represent and acknowledge to the other that
upon an Early Unwind, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

 

  (e) Transfer or Assignment. Neither party may transfer any of its rights or
obligations under the Transaction without the prior written consent of the
non-transferring party; provided that if Dealer’s “beneficial ownership” (within
the meaning of Section 13 of the Exchange Act and rules promulgated thereunder)
exceeds 8.0% of Counterparty’s outstanding Shares Dealer may assign or transfer
a portion of the Transaction without Counterparty’s consent to any third party
with a rating for its long term, unsecured and unsubordinated indebtedness equal
to or better than the lesser of (i) the credit rating of Dealer at the time of
the transfer and (ii) A- by Standard and Poor’s Rating Group, Inc. or its
successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute agency rating mutually agreed by Counterparty and Dealer
to reduce Dealer’s “beneficial ownership” (within the meaning of Section 13 of
the Exchange Act and rules promulgated thereunder) to 8.0% of Counterparty’s
outstanding Shares or less; and provided, further, that Dealer shall not
transfer any of its rights or obligations under the Transaction to any entity
listed on Schedule A without Counterparty’s consent. If after Dealer’s
commercially reasonable efforts, Dealer is unable to effect a transfer or
assignment (i) permitted by the proviso to the immediately preceding sentence or
(ii) at any time at which the Equity Percentage exceeds 8.0% (an “Excess
Ownership Position”), on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer of a sufficient number of
Options, Dealer may designate any Exchange Business Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that (i) its “beneficial ownership” following such partial termination will
be equal to or less than 8.0% or (ii) such Excess Ownership Position no longer
exists. In the event that Dealer so designates an Early Termination Date with
respect to a portion of the Transaction, a payment or delivery shall be made
pursuant to Section 6 of the Agreement as if (i) an Early Termination Date had
been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the Terminated Portion,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of Section 9(k) shall apply to
any amount

 

14



--------------------------------------------------------------------------------

 

that is payable by Dealer to Counterparty pursuant to this sentence as if
Counterparty was not the Affected Party). The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, beneficially own (within the meaning of Section 13 of the
Exchange Act) on such day and (B) the denominator of which is the number of
Shares outstanding on such day. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer’s obligations in
respect of this Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

 

  (f) Staggered Settlement. If the Staggered Settlement Equity Percentage as of
any Exchange Business Day during the relevant Settlement Averaging Period is
greater than 4.5%, Dealer may, by notice to Counterparty prior to the related
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; and

 

  (iii) if the Net Share Settlement or Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement or Combination Settlement terms, as applicable, will apply on each
Staggered Settlement Date, except that the Net Share Settlement Amount or
Combination Settlement Amount, as applicable, will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

The “Staggered Settlement Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (i) the
number of Shares “beneficially owned” (within the meaning of Section 13 of the
Exchange Act) on such day by Dealer, any of its affiliates subject to
aggregation with Dealer for the purposes of the “beneficial ownership” test
under Section 13 of the Exchange Act and all persons who may form a “group”
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Dealer with
respect to “beneficial ownership” of any Shares, plus (ii) the sum of the Number
of Options and Option Entitlement and (B) the denominator of which is the number
of Shares outstanding on such day.

 

  (g)

Role of Agent. Each party agrees and acknowledges that (i) Agent is acting as
agent for both parties but does not guarantee the performance of either party
and neither Dealer nor Counterparty shall contact the other with respect to any
matter relating to the Transaction without the direct involvement of Agent;
(ii) Agent is not a member of the Securities Investor Protection Corporation;
(iii) Agent, Dealer and Counterparty each hereby acknowledges that any
transactions by Dealer or Agent in the Shares will be undertaken by Dealer or
Agent, as the case may, as principal for its own account; (iv) without

 

15



--------------------------------------------------------------------------------

 

limiting the obligations of Dealer or Agent hereunder or in the Agreement, all
of the actions to be taken by Dealer and Agent in connection with the
Transaction, including but not limited to any exercise of any rights with
respect to the Options, shall be taken by Dealer or Agent independently and
without any advance or subsequent consultation with Counterparty; and (v) Agent
is not authorized to act as agent for Counterparty except to the extent required
to satisfy the requirements of Rule 15a-6 under the Exchange Act in respect of
the Options described hereunder.

 

  (h) Additional Termination Events. Notwithstanding anything to the contrary in
this Confirmation if an event of default with respect to Counterparty shall
occur under the terms of the Convertible Notes as set forth in Section 5.01 of
the Indenture that results in acceleration of the Convertible Notes pursuant to
Section 5.02 of the Indenture, then such event of default shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such event of default (A) Counterparty shall be deemed to be the sole Affected
Party and the Transaction shall be the sole Affected Transaction, (B) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, and (C) the provisions of “Alternative
Calculations and Payment on Early Termination and on Certain Extraordinary
Events” below shall apply to such Early Termination.

 

  (i) Amendments to Equity Definitions. Section 12.9(b)(i) of the Equity
Definitions is hereby amended by (1) replacing “either party may elect” with
“Dealer may elect” and (2) replacing “notice to the other party” with “notice to
Counterparty” in the first sentence of such section.

 

  (j) No Set-off. The provisions of Section 2(c) of the Agreement shall not
apply to the Transaction. Each party waives any and all rights it may have to
set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party, whether arising under the Agreement, under any other agreement between
parties hereto, by operation of law or otherwise.

 

  (k) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty may request Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not make such an election in the event of a
Nationalization, Insolvency, a Merger Event or Tender Offer, in each case, in
which the consideration to be paid to holders of Shares consists solely of cash,
or an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement in each case that resulted from an event or events
outside Counterparty’s control) and shall give irrevocable telephonic notice to
Dealer, confirmed in writing within one Currency Business Day, no later than
12:00 p.m. New York local time on the Merger Date, the Announcement Date (in the
case of Nationalization, Insolvency or Delisting), the Early Termination Date or
date of cancellation, as applicable; provided that if Counterparty does not
validly request Dealer to satisfy its Payment Obligation by the Share
Termination Alternative, Dealer shall have the right, in its sole discretion, to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s election to the contrary. For the avoidance of
doubt, the parties agree that in calculating the Payment Obligation the
Determining Party may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

 

16



--------------------------------------------------------------------------------

Share Termination Alternative:

   Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on, or within a commercially reasonable period of
time after, the date when the Payment Obligation would otherwise be due pursuant
to Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e)
of the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation.

Share Termination Delivery Unit:

   One Share or, if a Merger Event has occurred and a corresponding adjustment
to this Transaction has been made, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Merger Event, as determined by the
Calculation Agent.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

 

17



--------------------------------------------------------------------------------

  (l) Governing Law. New York law (without reference to choice of law doctrine).

 

  (m) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (n) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
good faith reasonable judgment of Dealer, the Shares (“Hedge Shares”) acquired
by Dealer for the purpose of hedging its obligations pursuant to this
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election, either (i) in
order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
and enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered offering
and customary for similar offerings; provided, however, that if Dealer, in its
sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
use commercially reasonable efforts to enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of this Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Dealer at the Reference Price on such Exchange Business
Days, and in the amounts, requested by Dealer; provided that Counterparty shall
not be required to purchase any Hedge Shares from Dealer unless it elects to do
so, solely at its discretion, in accordance with this Section 9(n).

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p) Right to Extend. Dealer may delay any Settlement Date or any other date of
delivery by Dealer, with respect to some or all of the Options hereunder, if
Dealer reasonably determines, in its discretion, that such extension is
reasonably necessary to enable Dealer to effect purchases of Shares in
connection with its hedging activity or settlement activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal and regulatory
requirements.

 

18



--------------------------------------------------------------------------------

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any U.S. bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit Dealer’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to the Transaction; provided, further,
that nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than the Transaction. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

 

  (r) Securities Contract; Swap Agreement. The parties hereto intend for:
(a) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code; (b) a party’s right to liquidate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

 

  (s) Additional Provisions. Counterparty covenants and agrees that, as promptly
as practicable following the public announcement of any consolidation, merger
and binding share exchange to which Counterparty is a party, or any sale of all
or substantially all of Counterparty’s assets, in each case pursuant to which
the Shares will be converted into cash, securities or other property,
Counterparty shall notify Dealer in writing of the types and amounts of
consideration that holders of Shares have elected to receive upon consummation
of such transaction or event (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such transaction or event is
consummated.

 

19



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by UBS AG, London Branch) correctly sets forth the terms of the
agreement between UBS AG, London Branch, and Counterparty with respect to the
Transaction, by manually signing this Confirmation or this page hereof as
evidence of agreement to such terms and providing the other information
requested herein and immediately returning an executed copy to Equity Risk
Management (Corporates), Facsimile No. (212) 821-4610.

 

Yours faithfully,

UBS AG, LONDON BRANCH

By:

 

/s/ Dmitriy Mandel

Name:

  Dmitriy Mandel

Title:

  Executive Director, Equity Risk Management

By:

 

/s/ Paul Stowell

Name:

  Paul Stowell

Title:

  Associate Director, Equity Risk Management

UBS SECURITIES LLC, as agent

By:

 

/s/ Dmitriy Mandel

Name:

  Dmitriy Mandel

Title:

  Executive Director, Equity Risk Management

By:

 

/s/ Paul Stowell

Name:

  Paul Stowell

Title:

  Associate Director, Equity Risk Management

Agreed and Accepted By:

 

NEWMONT MINING CORPORATION

By:

 

/s/ Thomas P. Mahoney

Name:

  Thomas P. Mahoney

Title:

  Vice President and Treasurer